Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 was filed after the mailing date of the non-final rejection on 10/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Regarding the applicants arguments directed at the rejection of claim 1 on pages 11-12:
The applicant argues on pages 11-12 that Beausoleil does not disclose “determining whether a file is included in the instant communication message”.
The examiner respectfully disagrees as the user uses the application interface of the WS to upload the file and further determines if the file is included in the folders of the WS, therefore the system knows and has determined that file is included in the instant communication message. Specifically, Beausolei teaches  if the content item is not already in the shared folder associated with the workspace, the selected content item can be copied into the local shared folder (e.g., shared folder 214 on client device 210) and WS GUI 300 can trigger (e.g., almost immediately) synchronization of the newly added content item with shared folders 234 and 244, as described above, so that each member of the workspace can access the content item referenced in the new message displayed in message stream 316. [0078] Thus, Beausoleil discloses determining a file is included in the message as it checks to see also if the file is synced to the shared folders 234 and 244.
 Therefore Beausoleil teaches determining whether a file is included in the instant communication message; (0078; determining the user attached a content item in a message composed in collaborative workspace; the content item selected from the users local file system)
 upon determining that the file is included in the instant communication message: 
determining whether the file is originally stored in a cloud storage space, (0078; 0046; determining if the file is already in the shared folder associated with the workspace; wherein the content storage can be cloud storage (equivalent to cloud storage space))
upon determining that the file is not originally stored in the cloud storage space, (0078; if the file is not in the cloud storage space)

	Furthermore the examiner notes the scope of the claim and upon determining that the file is originally stored in the cloud storage space, informing the cloud storage space about information of the file and causing the cloud storage space to move the file to a storage space accessible by the group; (This is limitation is part of an alternative when determining if the file is originally stored in the cloud storage space, the examiner chooses to map to determining that the file is not originally stored in a cloud storage space)
For all other arguments the applicant is directed to the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9, 12, 14, 16-17, 19-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 20130013560 A1) in view of Beausoleil et al (US 20160285890 A1)  

(0016, 0011; method. Processor executed instructions)
obtaining an instant communication message received by an instant communication application of a group; ([0034, 0045, 0054] receiving (obtaining) messages from collaborators (group) on the collaborative platform (equivalent to instant communication application of a group)
allowing  a currently logged-in user to execute a file management command, the file management command operating on the file stored in the cloud storage space accessible by the group; ([0034-0035; 0045; 0048] receiving from the cloud based workspace platform storing work items (equivalent to cloud storage space corresponding to any one group) a notification indicating a content item was acted upon (equivalent to notification message being related to an occurrence of a file updating event); 0028, the admin/creator of the group is a user of the group, 0030, and access to the platform requires a login (equivalent to logged in user))  
and sending a notification message to the instant communication application of the group, ([0022; 0034, 0045, 0054-0057] sending by and receiving from the workspace platform storing work items (equivalent to cloud storage space) a notification indicating a content item was acted upon; [0032] platform interface (instant communication application))
the notification message related to a file updating event associated with the file management command ([0022; 0034, 0045, 0054-0057] the notification indicating what changes to file were performed by a user (equivalent to file updating event))
and including at least one of updated file information of the file updating event, or updated operation information of the file updating event. ([0022; 0034, 0045, 0054-0057] the notification indicating what changes (updated file information) such as edits (equivalent to updated operation information) to file were performed by a user (equivalent to file updating event))
Goldberg does not explicitly teach determining whether a file is included in the instant communication message;
 upon determining that the file is included in the instant communication message

upon determining that the file is not originally stored in the cloud storage space, 
automatically storing the file in a cloud storage space corresponding to the instant communication application, 
and upon determining that the file is originally stored in the cloud storage space, informing the cloud storage space about information of the file and causing the cloud storage space to move the file to a storage space accessible by the group; (This is limitation is part of an alternative when determining if the file is originally stored in the cloud storage space, the examiner chooses to map to determining that the file is not originally stored in a cloud storage space)
In an analogous art Beausoleil teaches 
determining whether a file is included in the instant communication message; (0078; determining the user attached a content item in a message composed in collaborative workspace; the content item selected from the users local file system)
 upon determining that the file is included in the instant communication message: 
determining whether the file is originally stored in a cloud storage space, (0078; 0046; determining if the file is already in the shared folder associated with the workspace; wherein the content storage can be cloud storage (equivalent to cloud storage space))
upon determining that the file is not originally stored in the cloud storage space, (0078; if the file is not in the cloud storage space)
automatically storing the file in a cloud storage space corresponding to the instant communication application, (0078; 0046; if the file is not in the shared workspace storage, triggering by the workspace a synchronizing process of the users local shared folder with the shared folder of the workspace;)
	It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Goldberg to include the attachment management functions of Beausoleil 


Regarding claim 4, Goldberg in view of Beausoleil teach the method of claim 1, and is disclosed above, Goldberg further teaches recording information of the file into a historical message file of the instant communication application; (0084, 0087; creating a copy of the file with the performed edits applied only to the copy and storing the copy in the folder of the platform (equivalent to historical message file of the instance communication platform))
and obtaining the file (folders and files with different versions) from the cloud storage space (cloud-based storage) based on the information of the file (based on the file appearing in the workspace) and presenting (displaying) the file in a historical message display page of the instant communication application (workspace interface) when the historical message file is read and a content in the historical message file that is read includes the information of the file (0028-0030; the user can select the storage file associated with the workspace and displays all the different file versions (equivalent to historical message file include the information of the file); 0032, 0045-0046; the user can then select and display the version of the file in the workspace interface, users logged into the web based interface workspace can access files and interact with the files such as editing etc (equivalent to the historical message file that is read includes the information of the file))

Regarding claim 5, Goldberg in view of Beausoleil teach the method of claim 1, and is disclosed above, Goldberg teaches displaying the file stored in the cloud storage space and performing management of the file that is displayed in response to the instant communication application receiving the file management command (0032, 0045-0046, users logged into the web based interface workspace can access files and interact with the files such as editing etc (equivalent to file management command))

([0024 & 0034 & 0045] displaying the notification on the interface, where the interface display is the message receiving window; the examiner points to paragraph 12-13 which describe the message receiving window to be a UI display window which a notification being displayed is equivalent to)

Regarding claim 8, Goldberg in view of Beausoleil teach the method of claim 1, and is disclosed above, Goldberg further teaches wherein the instant communication application is an enterprise instant communication application ([0002, 0038-0039, 0041] wherein the collaboration platform is deployed in an enterprise setting)

Regarding claim 9, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of one or more computer-readable media storing executable instructions, executed by one or more processors, cause the one or more processors to perform acts ([122, 125] computer-readable storage medium executed by a computer)

Regarding claim 12, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of one or more computer-readable media storing executable instructions, executed by one or more processors, cause the one or more processors to perform acts ([122, 125] computer-readable storage medium executed by a computer)

Regarding claim 14, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of one or more computer-readable media storing executable instructions, executed by one or more processors, cause the one or more processors to perform acts ([122, 125] computer-readable storage medium executed by a computer)

([122, 125] computer-readable storage medium executed by a computer)

Regarding claim 17, the claim inherits the same rejection as claim 1 above for reciting similar limitations to claim 1 in the form of an apparatus Goldberg teaches
one or more processors; (0123, processors) and
memory coupled to the one or more processors, the memory storing computer executable units that, when executed by the one or more processors, perform associated
operations, the units including (0122, instructions executed by a processor, and stored in machine readable storage medium)
an acquisition unit (0122, instructions executed by a processor, and stored in machine readable storage medium) configured to obtaining an instant communication message received by an instant communication application of a group; ([0034, 0045, 0054] receiving (obtaining) messages from collaborators (group) on the collaborative platform (equivalent to instant communication application of a group)
an information receiving unit configured to receive a notification message from the cloud storage space that corresponds to the instant communication application, ([0022; 0034, 0045, 0054-0057] sending by and receiving from the workspace platform storing work items (equivalent to cloud storage space) a notification indicating a content item was acted upon; [0032] platform interface (instant communication application))
the notification message related to an occurrence of a file updating event of the file associated with a file management command executed by a currently logged-in user, ([0022; 0034, 0045, 0054-0057] the notification indicating what changes to file were performed by a user (equivalent to file updating event))
([0022; 0034, 0045, 0054-0057] the notification indicating what changes to file were performed by a user (equivalent to file updating event))
Atty/Agent: Shigeharu Furukawaa display unit configured to present the notification message in a message receiving window of the group ([0024 & 0034 & 0045] displaying the notification on the workspace interface)

Regarding claim 19, Goldberg in view of Beausoleil teach the apparatus of claim 17, and is disclosed above, wherein the instant communication application is an enterprise instant communication application ([0039] wherein the collaboration platform is deployed in an enterprise setting)

Regarding claim 20, Goldberg in view of Beausoleil teach the apparatus of claim 17, and is disclosed above, Goldberg further teaches wherein the file updating event comprises one of adding, deleting or modifying a file ([0034 & 0045] the notification indicating changes to file performed by a user (updated file information of the file updating event))

Regarding claim 23, Goldberg in view of Beausoleil teach the method of claim 1, and is disclosed above, Goldberg further teaches wherein the file updating event comprises one of adding, deleting or modifying the file ([0045] the real time notification for actions such as adding, deleting, changing or altering a file in the workspace)

Regarding claim 24, the claim inherits the same rejection as claim 23 for reciting similar limitations in the form of one or more computer-readable media storing executable instructions, executed by one or more processors, cause the one or more processors to perform acts ([122, 125] computer-readable storage medium executed by a computer)


Claims 2, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 20130013560 A1) in view of Beausoleil et al (US 20160285890 A1) in view of Masterson et al. (US 20150277725 A1)

Regarding claim 2, Goldberg in view of Beausoleil teach the method of claim 1, and is disclosed above, Goldberg in view of Beausoleil does not explicitly disclose further comprising: determining a message receiving window of the instant communication application to which the file belongs; and informing the cloud storage space about information of the message receiving window, to cause the file to be stored in a storage space corresponding to the message receiving window in the cloud storage space
	In an analogous art Masterson teaches comprising: determining a message receiving window of the instant communication application to which the file belongs; ([Fig 2B; 0021] determining the received attachment is associated with a workgroup (see Fig 2B  see interface including email indicating workgroup ABC; where the email interface showing the email being equivalent to message receiving window) and storing the attachment in a group storage space; [0043] though the examples are for email systems, electronic communication system can be that of instant messaging (equivalent to instant communication application))
and informing the cloud storage space about information of the message receiving window, ([Fig 2B; 0021] determining attachment is associated with workgroup)
to cause the file to be stored in a storage space corresponding to the message receiving window in the cloud storage space ([Fig 2B; 0021] storing the attachment in the associated workgroup storage; [0027; 0051] remote storage for a cloud based computing systems (equivalent to cloud storage))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Goldberg in view of Beausoleil to include organizing and managing attachment based on the chat window as is taught by Masterson


Regarding claim 10, Goldberg in view of Beausoleil teach the one or more computer-readable media of claim 9, and is disclosed above, Goldberg in view of Beausoleil do not explicitly teach the acts further comprising: determining a message receiving window of the instant communication application to which the file belongs based on a notification message of the instant communication application; and storing the file into a storage space corresponding to the message receiving window in the cloud storage space 
In an analogous art Masterson teaches determining a message receiving window of the instant communication application to which the file belongs based on a notification message of the instant communication application; ([0023] when a user replies with an edited attachment, a notification is sent to the users of the group indicating the attachment has been edited and the location of the stored attachment in the group storage; [0032] where the user can be replying to a thread) and storing the file into a storage space corresponding to the message receiving window in the cloud storage space ([0023] storing the attachment in group storage; [0027; 0051] remote storage for a cloud based computing systems (equivalent to cloud storage)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Goldberg in view of Beausoleil to include organizing and managing attachment based on the chat window as is taught by Masterson
The suggestion/motivation for doing so is to be able to retrieve and archive attachments in an organized manner

Regarding claim 21, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of an apparatus claim, Goldberg teaches (0124; system)

s 3, 11, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 20130013560 A1) in view of Beausoleil et al (US 20160285890 A1) in view of Masterson et al. (US 20150277725 A1) as applied to claims 2 and 10 above and further in view of Lynch et al. (US 20150172239 A1)

	Regarding claim 3, Goldberg in view of Beausoleil in view of Masterson teach the method of claim 2, and is disclosed above, Masterson further teaches when the message receiving window corresponds to an organizational group, the file is stored in a shared storage space corresponding to the organizational group in the cloud storage space; ([Fig 2B; 0021] determining the received attachment is associated with a workgroup (see Fig 2B  see interface including email indicating workgroup ABC; where the email interface showing the email being equivalent to message receiving window) and storing the attachment in a group storage space; [0043] though the examples are for email systems, electronic communication system can be that of instant messaging (equivalent to instant communication application))
Goldberg in view of Beausoleil in view of Masterson do not explicitly disclose and when the message receiving window corresponds to an individual or a non- organizational group, the file is stored in a personal storage space corresponding to the currently logged-in user in the cloud storage space.
In an analogous art Lynch teaches and when the message receiving window corresponds to an individual or a non-organizational group ([0026] while the user is viewing a message in an interface (equivalent to message receiving window); [0013] chat messaging between participants (equivalent to individual)), the file is stored in a personal storage space corresponding to a currently logged-in user in the cloud storage space ([0019; 0029-0031] attachments are stored in cloud storage, the user sets preferences for sharing content; and manages storage destination through an interface and can therefore store each attachment in private storage and not set the sharing preferences, and therefore it would be stored online in association with the user)

The suggestion/motivation for doing so is to be able to retrieve and archive attachments in an organized manner
Regarding claim 11, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of one or more computer-readable media storing executable instructions, executed by one or more processors, cause the one or more processors to perform acts ([122, 125] computer-readable storage medium executed by a computer)

Regarding claim 22, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of an apparatus claim, Goldberg teaches (0124; system)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Meyers Jr et al. (US 20150134751 A1): Techniques for facilitating sharing a file via email are disclosed. A file may be shared as an attachment or link in a simplified process flow initiated from within an email application. In response to receiving a command to share a file, the email application can launch a file explorer screen from which a user may navigate files including files stored on a local drive and files stored via a cloud storage provider. After a file is selected by the user via the file explorer screen the email application can present sharing options for the file. Regardless of where the file is originally stored, the file may be attached to the email or a link to the file may be inserted in the email. The email application can upload a file from a local drive to the cloud storage provider when such a file is selected for inserting as a link.
.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/             Supervisory Patent Examiner, Art Unit 2451